Exhibit 10.77

 

 

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Confidential

 

AMENDMENT #2

TO THE COLLABORATION AGREEMENT

 

This Amendment #2 to the Collaboration Agreement (the “Second Amendment”) is
entered into on November 23, 2016 (the “Second Amendment Effective Date”)
between Amyris, Inc. and Firmenich SA.

 

Whereas, the Parties hereto entered into the Collaboration Agreement on March
13, 2013, which was subsequently amended by Amendment #1 to the Collaboration
Agreement, dated July 1, 2015 (the Collaboration Agreement as amended is called
the “Agreement”);

 

Whereas, Amyris has entered into a collaboration agreement with [*] (“[*]”) to
develop certain compounds (“[*]Collaboration Agreement”); and

 

Whereas, the Parties wish to further amend the Agreement to 1) define how the
Parties have agreed to collaborate in light of the [*]Collaboration Agreement,
by extending the definition of Exclusions, the access, manufacture and supply
rights as well as the conditions of sale; and, 2) transfer the ownership of the
Escrowed Materials to Firmenich, and 3) clarify the definition of “repellent”
falling within the F&F Market.

 

Now Therefore, the Parties hereto agree as follows:

 

1.The definition of Exclusions found in Section 1.16 of the Agreement is amended
by adding the following to the Exclusions: “The following ingredients, including
intermediates thereof which are collectively referred to as the “Excluded
Ingredients”, are also Exclusions: [*].

 

2.The definition of F&F Market found in Section 1.17 of the Agreement is
clarified as follows and the following parenthetical after “repellant” is added:
“(an ingredient that induces repulsion or attraction in any arthropod, pest or
other animal and which acts via olfactory or taste receptors and/or the
olfactory and taste systems)”. This clarification of the term and the meaning of
repellant will operate with effect from the Effective Date of the Agreement.

 

3.The following sentences are added to Section 2.1, General Scope, of the
Agreement: “With regard to the Excluded Ingredients however, if the
circumstances in Sections 2.8.6 and 2.8.7 occur with respect to any of the
individual Excluded Ingredients, or if the [*]Collaboration Agreement expires or
is terminated for any reason, or Amyris is no longer bound by the [*]
Collaboration Agreement for any other reason, then the Excluded Ingredients will
revert back to the Collaboration and consequently be deemed to be included
within the F&F Market under this Agreement.”

 

4.The following sections are added as a new Section 2.8:

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

Confidential

“Section 2.8, Development of Excluded Ingredients in Collaboration with [*].
Amyris has the right to enter into an agreement with [*] relating to the
research, development, manufacture, supply and commercialization of the Excluded
Ingredients as a Flavor Ingredient subject to the following conditions:

 

2.8.1.Firmenich will purchase for its internal use only (and not for re-sale)
the Excluded Ingredients from [*] and/or Amyris under Firmenich’s standard
purchasing terms and conditions.

 

2.8.2.If the net selling price [*] charges Firmenich for the sale of the
Excluded Ingredient is more than Amyris’ Fully-Burdened Cost for the Excluded
Ingredient plus [*], then Amyris will compensate Firmenich for the difference
within thirty (30) days after a request is made by Firmenich. “Fully-Burdened
Cost for the Excluded Ingredient” is based upon the elements and principles used
in the agreed cost model for [*] (as shared between the Parties after each
production campaign).

 

2.8.3.The Steering Committee will determine according to the decision making
process shown in Section 2.6, the Target Cost for the Excluded Ingredients
(based on the Target Cost Model). The Steering Committee will also advise upon
the scope of the development of the Excluded Ingredients, guided by the interest
to support Amyris to achieve and maintain global standards of naturalness for
flavors.

 

2.8.4.If [*] cannot produce the quantities of Excluded Ingredient(s) required by
Firmenich, then Amyris will manufacture or have manufactured the Excluded
Ingredient(s) and sell the requested amount of Excluded Ingredient(s) to
Firmenich at Amyris’ Fully-Burdened Cost for the Excluded Ingredient plus [*]
regardless of Amyris’ Target Cost for the Excluded Ingredient(s), but capped at
[*].

 

2.8.5.The record keeping and auditing provisions in Section 4, Audit Rights,
apply to the data and information provided on the Fully-Burdened Cost for the
Excluded Ingredient(s). If Amyris cannot produce the Excluded Ingredient(s) at
[*], the Parties will negotiate a new mark-up percentage in good faith as per
the process established in the Collaboration Agreement.

 

2.8.6.If [*] or Amyris, as the case may be, cannot achieve a cost of an Excluded
Ingredient of [*]. The occurrence of such an event will be formally confirmed by
the Steering Committee.

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 2 

Confidential



2.8.8.If the Excluded Ingredients are not commercialized by [*] on or before
June 28, 2019, being thirty six (36) months after the signature date of the [*]
Collaboration Agreement ([*]), then the Excluded Ingredients will automatically
[*]. The occurrence of such an event will be formally confirmed by the Steering
Committee.

 

2.8.9.If Amyris or an Amyris Affiliate manufactures and sells an Excluded
Ingredient product to [*], Amyris will pay to Firmenich a royalty of [*].

 

2.8.10.Within five (5) business days after the end of each calendar quarter,
Firmenich will provide to Amyris the volumes and price paid by Firmenich for
Excluded Ingredient(s) purchased during the same quarter, allowing Amyris to
deduct the volumes sold to Firmenich from its total sales of the Excluded
Ingredient and to provide for the calculation of the royalty amounts.

 

2.8.11.Within fifteen (15) business days following the notification by Firmenich
of Excluded Ingredient volumes purchased during the quarter, and for each
calendar quarter during which Excluded Ingredient have been sold, Amyris will
provide Firmenich with reports of its Net Sales of Excluded Ingredients.

 

a.Each of the foregoing reports will include (for the relevant period) (i)
quantities of Excluded Ingredient sold to Third Parties, (ii) the average
selling Price for such sales; (iii) the associated cost (as per cost model
described in Section 2.8.3); and (iv) the royalty amount to be paid to
Firmenich.

 

b.The audit rights shown in Section 4, Audit Rights, apply to all Amyris records
(including financial and supply records) to allow the verification of payments
in accordance with this clause 2.

 

2.8.12.Amyris will pay to Firmenich such amounts within sixty (60) days after
receipt of the invoice. Payments will be made in U.S. Dollars by wire transfer
to an account designated by Firmenich.

 

2.8.13.The [*] Collaboration Agreement contains provisions regarding a change in
control, insolvency, confidentiality and insurance as well as other provisions
required to ensure the continued supply of the Excluded Ingredient to Firmenich.
Amyris warrants and undertakes that the [*] Collaboration Agreement and all
collaboration with [*] complies strictly and will comply at all times during the
Agreement with the terms and conditions of the Agreement and does not in any way
prejudice Firmenich’s

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 3 

Confidential



2.8.15.rights and interests, in particular, but not limited to the specific
provisions on assignment or access to Amyris’ Strain Generation Technology and
Amyris Collaboration Intellectual Property. As agreed in the Steering Committee,
Amyris shall provide to Firmenich within 30 days of the Second Amendment
Effective Date written confirmation of this non–infringement commitment by
Amyris in a separate letter.

 

2.8.16.Amyris will ensure that [*] does not communicate externally or issue any
press release or similar public communication about its collaboration with
Amyris. Before issuing any press release or similar public communication
relating to the collaboration on any Excluded Ingredient, Amyris will first
obtain the prior written consent of Firmenich.

 

2.8.17.Amyris will inform Firmenich as soon as reasonably possible if the [*]
Collaboration Agreement expires, is terminated or is amended or if either event
described in Sections 2.8.6 and/or 2.8.7 occurs.

 

2.8.18.Amyris will provide to Firmenich a redacted copy of the [*] Agreement so
that Firmenich can verify that the required provisions as stated in 2.8.12 are
present. The redacted [*] Agreement will be treated as Confidential Information
pursuant to Section 8, Confidentiality.

 

2.8.19.Any assignment, outsourcing or sub-contracting by Amyris of the
manufacturing or other rights of the Excluded Ingredients to a third party is
conditioned upon the royalty payment obligation (2.8.8), the pricing
compensation (2.8.2) and the procurement obligation (2.8.4) to Firmenich.”

 

5.As of the Second Amendment Effective Date, the ownership of all Escrowed
Materials relating to [*] that are in escrow pursuant to the Escrow Agreement
dated August 22nd, 2013, between the Parties and the Escrow Agent, (the
“Transferred Materials”) are hereby transferred from Amyris to Firmenich. Amyris
shall within fifteen (15) business days following the Second Amendment Effective
Date, take all measures and actions necessary to release the Transferred
Materials from escrow and to deposit them in Firmenich’s name in a deposit
account with the Escrow Agent or such other Agent Firmenich choses. For the
avoidance of doubt, Transferred Materials include all technical reports
(including strain development history) describing the work to date under the
Work Plan, copies of all supporting manufacturing SOPs and all other material
development-related documentation for each Intermediate and Ingredient developed
under its Work Plan.

 

5.1.The Parties will request an amendment of the Escrow Agreement’s Release
Conditions for the specific purpose shown above. Amyris will confirm the release
instructions according to Exhibit A of the Escrow Agreement.

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 4 

Confidential



5.2.The Escrow Agreement will remain in place for the deposit of future Strains.
For the sake of clarity, any future Strains developed after the Second Amendment
Effective Date will be deposited in escrow in accordance with the terms of
Section 3.4 of the Agreement, Development Strain Escrow.

 

5.3.For the sake of clarity, Firmenich will use the Transferred Materials within
the limitations of the Collaboration Agreement including, but not limited to,
Sections 6.3 (Firmenich’s Representations and Warranties), 8 (Confidentiality),
and 9 (Exclusivity).

 

6.Amyris promises to pay or transfer to Firmenich the following:

 

6.1.The transfer of the ownership of the Transferred Material represents a value
of [*] to Firmenich;

 

6.2.Amyris hereby gives Firmenich a credit of [*] which is or will be applied to
an order of [*] that has already been received by Amyris;

 

6.3.Amyris will sell to Firmenich an additional [*] pursuant to the Supply
Agreement between the Parties (which represents a value of [*]). The sales
schedule has been mutually agreed upon by the Parties ;

 

6.4.Amyris will provide training to Firmenich employees at Amyris’ Brotas plant,
representing a value of [*]. This corresponds to [*], to be allocated by Amyris
for such training. The training plan will be established between the Parties
after the Second Amendment Effective Date, no later than January 2017. Amyris
will not reimburse Firmenich for travel, hotel or other accommodation expenses
incurred by Firmenich employees in attending such training.

 

7.Without affecting any other right or remedy available, Firmenich may terminate
this Second Amendment and the Agreement (Section 20.2/ 20.4.3 of the Agreement)
with immediate effect by giving written notice to Amyris (or at such other date
as specified in the notice) if Amyris commits a breach of any term or condition
of this Second Amendment and such breach has not been remediated within 30 days
after written notice of such breach by Firmenich.

 

8.Capitalized terms used in this Second Amendment have the meaning defined in
the Agreement unless otherwise defined herein. Except as specifically provided
in this Second Amendment, the terms and conditions of the Agreement shall remain
in full force and effect, and unchanged. Together, the Collaboration Agreement,
the First Amendment and this Second Amendment constitute the entire agreement
between the Parties, and supersede any and all prior negotiations,
representations, correspondence, understandings and agreements

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 5 

Confidential

with respect to the subject matter of the Agreement, the First Amendment and the
Second Amendment. This Second Amendment may be executed in counterparts, which
together shall constitute one document and be binding on the Parties. Unless
otherwise explicitly noted, all of the amendments shown in this Second Amendment
are effective as of the Second Amendment Effective Date.

 

 

 

 

 

In Witness Hereof, the Parties executed this Agreement as of the Second
Amendment Effective Date.

 

 

 

Amyris, Inc.   Firmenich SA       Signature  /s/ John Melo   Signature /s/ Boet 
Brinkgreve By : John Melo   By : Boet  Brinkgreve Title : CEO   Title :
President Ing & China                 Signature /s/ C. Dean       By : C. Dean  
    Title : VP R&D   02 Dec 2016

 

 

 

 

 

 

 

 

 

 

6

 

